DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/08/2020, 06/03/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendments
3.	The response filed 04/08/2020/2019 has been entered and made of record.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-34 of U.S. Patent No. 10,638,118. Although the claims at issue are not identical, they are not patentably distinct from each other:
(Claim 1, A Time-Of-Flight (TOF) camera system comprising: a first time-of-flight (TOF) sensor configured to detect a distance to an object (Claim 1, “the plurality of sensors including a TOF sensor and a color image sensor configured to provide distance measurements” ); 
and an image sensor configured to capture an image of the object, wherein the first TOF sensor and the image sensor are disposed on a common substrate and are configured to sense the object simultaneously (Claim 1, A Time-Of-Flight (TOF) camera system comprising: a plurality of sensors, the plurality of sensors including a TOF sensor and a color image sensor, wherein the TOF sensor and the color image sensor are assembled on a common substrate and are configured to image a same scene simultaneously), and wherein the first TOF sensor is configured to be driven by first driving parameters and the image sensor is configured to be driven by second driving parameters (Claim 1, circuitry configured to drive a first sensor of the plurality of sensors with first driving parameters and to drive a second sensor of the plurality of sensors with second driving parameters different than the first driving parameters).

Remaining claims are analyzed similarly.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 15-24 and 27-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bamji [US Patent No.: 7,791,715 B1].

Re. Claim 15, Bamji discloses:
A sensor system comprising: a first time-of-flight (TOF) sensor configured to detect a distance to an object [controller unit 160 may perform distance to object calculations |Fig. 1 el 160]; 
and an image sensor configured to capture an image of the object [Fig.1a imaging system used to capture images of a target object], wherein the first TOF sensor and the image sensor are disposed on a common substrate and are configured to sense the object simultaneously (e.g. array 130 which shows two of the many photodetectors PD in array 130, namely photodetectors 140-1, and 140-N, as well as some of their associated electronics, namely 150-1, 150-N) [Bamji Col 5 lines 30-53], and wherein the first TOF sensor is configured to be driven by first driving parameters and the image sensor is configured to be driven by second driving parameters (e.g. first and second modulation frequencies f.sub.1 and f.sub.2 to acquire phase data are distinguished by different distances and time intervals) [Bamji col 3 Lines 60-68].

Re. Claim 16, Bamji discloses:
wherein the second driving parameters are different than the first driving parameters (e.g. first and second modulation frequencies f.sub.1 and f.sub.2 to acquire phase data) [Bamji col 3 Lines 60-64].

Re. Claim 17, Bamji discloses:
wherein the first driving parameters and the second driving parameters comprise at least two different frequencies for implementing a dealiasing algorithm (e.g. first and second modulation frequencies f.sub.1 and f.sub.2 to acquire phase data, where frequency f.sub.1 is perhaps within 40% of frequency f.sub.m and preferably even closer to f.sub.m, and where f.sub.2&lt;f.sub.1 and is within about 35% of the frequency of f.sub.1, and preferably closer to f.sub.1.) [Bamji col 3 Lines 60-64].

Re. Claim 18, Bamji discloses:
an array of lenses [Fig.1a 125,135], each lens of the array of lenses being associated with a respective sensor of the first TOF sensor and the image sensor (e.g. multiphase detection with reference to FIG. 2B, which shows two of the many photodetectors PD in array 130) [Bamji Col 5 lines 30-53].

Re. Claim 19, Bamji discloses:
wherein the at least two different frequencies comprise modulation frequencies configured to control a timing of the imaging of the scene (e.g. first and second modulation frequencies f.sub.1 and f.sub.2 to acquire phase data are distinguished by different distances and time intervals) [Bamji col 3 Lines 60-68].

Re. Claim 20, Bamji discloses:
wherein the dealiasing algorithm includes instructions to distinguish between two potential distance measurements generated by the first TOF sensor (e.g. first and second modulation frequencies f.sub.1 and f.sub.2 to acquire phase data are distinguished by different distances and time intervals) [Bamji col 3 Lines 60-68]..

Re. Claim 21, Bamji discloses:
(e.g. TOF system has two TOF cameras) [Bamji Figure 2A elements 140-N and 150 N].

Re. Claim 22, Bamji discloses:
circuitry configured to generate a dealiased depth map by combining the distance measurements from the first TOF sensor and the second TOF sensor (e.g. Phase data acquired by the TOF system can be processed and combined in various sequence combinations, using different methodologies to produce virtual frequencies f.sub.E and f.sub.D Regardless of how frequencies f.sub.E and f.sub.D, are mathematically produced) [Bamji Col 5 Lines 13-22].

Re. Claim 23, Bamji discloses:
wherein the circuitry is further configured to implement at least two dealiasing algorithms (e.g. multiple dealiasing algorithms are shown) [Bamji Figures 5A-B].

Re. Claim 24, Bamji discloses:
wherein the circuitry is disposed on the common substrate (e.g. array 130 which shows two of the many photodetectors PD in array 130, namely photodetectors 140-1, and 140-N, as well as some of their associated electronics, namely 150-1, 150-N) [Bamji Col 5 lines 30-53].

Re. Claim 27, Bamji discloses:
wherein a resolution of distance information detected by the first TOF sensor is different from a resolution of the image captured by the image sensor [low level resolution and high level resolution images are captured by multi camera system |Col 4 lines 13-22].

Re. Claim 28, Bamji discloses:
wherein the resolution of the image sensor is higher than the resolution of the distance information [image sensor resolution is higher |Col 4 lines 13-22].

Re. Claim 29, Bamji discloses:
create a fusion image of the object using the detected distance to the object and the captured image of the object [multiple images are combined to accurately measure distance |Col 12 lines 12-14]; 
and output the fusion image [combined images are output |Col 12 lines 12-14].

Re. Claim 30, This claim is interpreted and rejected for the same reason set forth in claim 15.

Re. Claim 31, Bamji discloses:
a dealiasing algorithm using the first driving parameters and the second driving parameters, the first driving parameters and the second driving parameters comprising at least two different frequencies (e.g. first and second modulation frequencies f.sub.1 and f.sub.2 to acquire 
phase data, where frequency f.sub.1 is perhaps within 40% of frequency f.sub.m 
and preferably even closer to f.sub.m, and where f.sub.2&lt;f.sub.1 and is 
within about 35% of the frequency of f.sub.1, and preferably closer to f.sub.1.) [Bamji col 3 Lines 60-64].



Re. Claim 33, This claim is interpreted and rejected for the same reason set forth in claim 27 & 28.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
11.	Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamji in view of Bamji et al., [US Patent No.: 7,994,465 B1].
Re. Claim 25, Bamji does not distinctly disclose:
wherein the common substrate is a silicon substrate.
However, in the same field of endeavor Bamji discloses:
wherein the common substrate is a silicon substrate [common substrate is silicon |Col 9 Lines 13-21].
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bamji 7,791,715 with Bamhi 7,994,465 further improve the CMOS detector structures used in three-dimensional image sensing, such that detection charge loss is inhibited, without collection error due to dark current and/or trapping sites. 

Re. Claim 26, Bamji does not distinctly disclose:
wherein the image sensor includes color filters corresponding to R, G, and B colors, and the first TOF sensor further includes an infrared (IR) filter
However, in the same field of endeavor Bamji discloses:
wherein the image sensor includes color filters corresponding to R, G, and B colors, and the first TOF sensor further includes an infrared (IR) filter [image sensor includes color filter |Col 9 Lines 13-21].
[See motivation in claim 25]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488


/HOWARD D BROWN JR/Examiner, Art Unit 2488